Citation Nr: 0827910	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 2000 to August 2004.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran was granted a 60-day abeyance period 
for submission of additional evidence to support his claim.  
He has submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  


FINDING OF FACT

Tinnitus was not noted in service and the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the veteran's service or any acoustic trauma or 
other event therein. 


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed him of 
disability rating and effective date criteria.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
has had ample opportunity to respond/ supplement the record 
and has responded by providing evidence in support of his 
claim.  

The veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in May 2006 and December 2007 
and for separate claims file review and opinion in November 
2007.  The veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

At the February 2008 hearing, the veteran testified that his 
military specialty required him to check plane engines to 
ensure they were working properly, which involved listening 
to the sound of the engines.  He stated that the nature of 
this job prevented him from wearing hearing protection.  STRs 
support that the veteran's specialty during service involved 
working on a flight deck.  Hence, it is not in dispute that 
he experienced noise exposure during service.  

The veteran has consistently reported that he has constant 
ringing in his ears.  He is competent to provide such 
evidence, since ringing in the ears is a symptom capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The veteran has submitted lay statements from his 
family, friends, and co-workers that he has complained to 
them about having tinnitus since as early as February 2005.  
VA treatment records also show diagnoses of tinnitus; hence, 
the evidence establishes he currently has tinnitus.  However, 
in order to establish service connection for tinnitus, he 
must still show that it is related to noise exposure in 
service.  The preponderance of the evidence is against such a 
finding.  

The veteran's STRs are silent for complaint, finding, 
treatment, or diagnosis relating to tinnitus.  In a May 2004 
Post-Deployment Health Assessment, he reported that he had 
not experienced "ringing of the ears."  On June 2004 
service separation examination, no clinical abnormalities 
were noted; the veteran did not report experiencing tinnitus.  
The section of the examination report regarding whether he 
wanted to seek VA benefits indicates that he crossed out and 
initialed "uncertain" and checked "no" instead.  He has 
since reported that he changed that notation because he was 
told ringing in the ears was not a disability.

An April 2006 VA treatment record indicates the veteran 
reported noticing tinnitus in his right ear during service.

On May 2006 VA examination, the veteran reported experiencing 
constant tinnitus in his left ear.  Puretone audiometric 
testing revealed hearing acuity within normal limits 
bilaterally.  The examiner did not have the veteran's claims 
file to review, but concluded that in the absence of 
significant hearing loss, tinnitus was less than likely to be 
related to military noise exposure.
On November 2007 VA claims file review, the May 2006 VA 
examiner noted that STRs did not show complaints of tinnitus; 
VA treatment records revealed complaints of tinnitus in the 
right ear when sleeping on that side.  The examiner noted 
that tinnitus can be related to a number of factors, 
including noise exposure sufficient to cause hearing loss, 
stress, or various medications.  He stated that in the 
absence of any degree of hearing loss, he continued to 
conclude that current tinnitus is less than likely related to 
military noise exposure.

On December 2007 VA examination, puretone audiometry 
continued to reveal hearing acuity within normal limits 
bilaterally.  The examiner provided the following opinion:

Tinnitus, of course, is a subjective symptom and 
not verifiable objectively.  The usual 
interpretation is that tinnitus, in the absence 
of significant hearing loss, is more likely than 
not related to other etiology, including 
hypertension, various medications, stress, and 
certain types of brain pathology.  Therefore, I 
continue to conclude that it is less than likely 
that his . . . constant unilateral tinnitus [is] 
related to his military noise exposure.

The evidence of record does not show that the veteran 
experienced tinnitus in service or that current tinnitus is 
related to noise exposure during service.  Notably, two 
months prior to his separation examination he specifically 
reported that he had not experienced ringing in his ears.  
While the veteran alleges that he experienced tinnitus during 
service and that a notation made on his separation 
examination was because he was told tinnitus was not a 
disability, there is no indication on the form that what he 
may have been "uncertain" about was whether to claim 
tinnitus.  He has provided this explanation of the notation 
only since his claim was denied and there is no evidence that 
he did report experiencing tinnitus during service.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal 
interest may affect the credibility of the evidence).  

The veteran has also alleged that symptoms such as headaches, 
back pain, and dimming of vision that he experienced during 
service were related to tinnitus.  While a July 2004 STR 
indicates the veteran reported having a severe headache for 
about a week with accompanying eye pain and he reported 
similar symptoms in a May 2004 post-deployment health 
assessment, he did not report any ringing in his ears in 
either instance.  There is no competent (medical) evidence 
relating these symptoms to tinnitus.  While the veteran is 
competent to report the symptoms he experiences, he is not 
competent to provide an opinion regarding the etiology of 
these symptoms, as he is a layperson, and lacks the training 
to opine regarding medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  The opinions of the VA examiner recognize that 
the veteran had noise exposure during service, but still 
conclude that tinnitus is not related to such noise exposure.  
The examiner clearly explains that tinnitus can be related to 
many other etiologies and that in the absence of significant 
hearing loss, noise exposure was less likely than not the 
etiology of the veteran's tinnitus.  The opinions describe 
the veteran's disability in sufficient detail and provide a 
thorough rationale for the conclusion reached.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an 
examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Hence, a 
preponderance of the competent (medical) evidence is against 
a finding that the veteran's tinnitus is related to noise 
exposure during service, and the Board is precluded from 
making a finding to the contrary.  See Colvin, 1 Vet. App. at 
174.  In such a situation, the claim must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


